Citation Nr: 1642897	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal is currently with the RO in Winston-Salem, North Carolina.  

The Veteran testified at a December 2013 Travel Board hearing before a Veterans Law Judge.  The hearing transcript is of record.   In a September 2016 letter, the Board informed the Veteran that the Veterans Law Judge who presided over the December 2013 hearing was no longer with the Board, and the Veteran was offered an opportunity to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2016).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly. As the Veteran did not respond to the September 2016 letter, the Board has proceeded with the appeal as stated.  

The Board remanded the appeal in March 2014 for additional development.  Unfortunately, an additional remand is necessary prior to review of the Veteran's appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2015).  

In September 2008, the Veteran submitted an Authorization and Consent to Release Information (VA Form 21-4142) for Dr. Dawkins and Dr. Kahn.  The Board remanded the appeal in March 2014, in part, to obtain the outstanding private treatment records which had been identified by the Veteran.  It does not appear that any efforts have been made to obtain these records.  Accordingly, an additional remand for those records is warranted.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

An updated August 2013 VA psychiatric treatment report shows that the Veteran was diagnosed with PTSD in June 2004 by a VA psychiatrist.  VA treatment records dated prior to August 2007, to include the June 2004 psychiatry note, are not of record and should be associated with the record on remand.  See 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The record shows that the Veteran failed to report to scheduled April 2016 VA examinations, and those examinations were, accordingly, cancelled.  While the Veteran did not explain his failure to appear for scheduled VA examinations, the record shows that Board correspondence dated in July 2016 was returned as undelivered, and the Veteran's custodian submitted a subsequent change of address in July 2016.  In order to afford the Veteran every benefit of the doubt in this case, the Board finds that an additional remand for a VA examination is warranted to address the claimed low back disability, bilateral knee disability, bilateral hearing loss, and an acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If found to be sufficient, the AOJ should use the authorizations provided by the Veteran, received in September 2008, to obtain private treatment records from Dr. Dawkins and Dr. Kahn.  Otherwise, the AOJ should obtain updated authorizations and should attempt to obtain the identified private treatment records.

2.  The AOJ should obtain VA treatment records dated prior to August 2007 (to include a June 2004 VA treatment report indicating a diagnosis of PTSD), and should associate those records with the claims file.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3.  The Veteran should be afforded a VA orthopedic examination to address his claimed low back disability and bilateral knee disability.  The examiner must review the entire record.  All indicated studies or testing should be conducted.

The examiner should identify any current diagnoses related to the lumbar spine and bilateral knees, and for each identified diagnosis, the VA examiner should state whether it is at least as likely as not that such disability was incurred in service.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion

4.  The Veteran should be afforded a VA audiological examination to address claimed bilateral hearing loss.  The examiner must review the entire record.  All indicated studies or testing should be conducted.

The examiner should indicate whether the Veteran has currently diagnosed bilateral hearing loss, and if so, should state whether it is at least as likely as not that bilateral hearing loss is related to noise exposure identified in service.  

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion

5.  The Veteran should be afforded a VA psychiatric examination to address a claimed acquired psychiatric disorder.  The examiner must review the entire record.  All indicated studies or testing should be conducted.

The examiner should identify any currently diagnosed acquired psychiatric disorders, and should clarify whether the Veteran has current diagnosis of PTSD.  For each identified diagnosis, the VA examiner should state whether it is at least as likely as not that such disability was incurred in service.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion

6.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




